Citation Nr: 1413158	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  05-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death pension benefits in the amount of $74,870, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to December 1944, and died in March 1971.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 1999 decision of the Committee on Waivers and Compromises (COW) of the RO, which denied the appellant's claim for waiver of recovery of the overpayment of improved death pension benefits on the basis that her claim for waiver was not timely filed.  In October 1999, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2005, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2005.  In a February 2006 decision, the COW denied the appellant's claim for waiver of recovery.  

In April 2005, the appellant testified during a hearing before RO personnel; a transcript of that hearing is of record.

In December 2006, the Board remanded the matter of the appellant's entitlement to waiver of recovery to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development, to include scheduling a hearing before a Veterans Law Judge at the RO.  The appellant failed to report to the scheduled hearing.

In July 2008, the undersigned granted the appellant's motion to reschedule her hearing.  In July 2008, the Board remanded the case to the RO, via the AMC, to afford the appellant a hearing before a Veterans Law Judge at the RO.  

In November 2008, the Board noted that the appellant had been scheduled for a hearing again, but failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, the Board noted that the appellant's hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  The Board also noted at that time that the issue before the Board included the issue of whether the overpayment was properly created.  The Board remanded the claim on appeal to the RO, via the AMC in Washington, DC, for further development.  In a December 2009 supplemental SOC (SSOC)) the RO/AMC found that the overpayment was properly created and denied entitlement to waiver.  Thereafter, the matter on appeal was returned the Board for further appellate consideration.

Unfortunately, as discussed below, the development requested in the November 2008 remand was not fully completed.  Accordingly, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on her part, is required.


REMAND

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal has been remanded on three prior occasions.  In the third remand, issued in November 2008, the Board outlined in detail the conflicting information contained in the claims file regarding whether the appellant remarried after the Veteran's death.  The question of whether the appellant remarried is at the center of this appeal.  As it is outlined in detail in the November 2008 remand, the Board finds that it need not outline the evidence again here.

In light of the conflicting evidence regarding whether the appellant remarried following the death of the Veteran, the RO was instructed to undertake any further development warranted to clarify whether the alleged remarriage occurred and adjudicate the issue of whether the overpayment was properly create.  In addition, unless the RO found that the overpayment had not been properly created, the RO was to obtain an updated Financial Status Report (VA Form 5655).

Subsequently, in the December 2009 SSOC, the RO adjudicated the issue of whether the overpayment was properly created.  The RO found that the overpayment was properly created and denied waiver of the overpayment.  In finding the overpayment was properly created, the RO summarized the evidence already of record and noted that the evidence was conflicting.  The RO, however, did not complete any additional development, as directed by the Board, to clarify whether remarriage had taken place.

In addition, although a Financial Status Report (VA Form 5655) is attached to the back of the December 2009 SSOC, there is no indication that it was sent to the appellant prior to the SSOC or that the RO informed her to fill out the form and return it to the RO. 

The RO's failure to develop the appeal to clarify whether the appellant remarried and to properly send a Financial Status Report (VA Form 5655) represent failures to follow the prior Board directives.  See Stegall, 11 Vet. App. at 271.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Request that the appellant complete VA Form 5655 (Financial Status Report), listing her monthly income, monthly expenses, assets, and debts, and include any supporting evidence and/or records.

2.  Conduct all appropriate development to clarify whether the appellant remarried following the Veteran's death.  Specifically make a finding as to whether or not the appellant remarried following the Veteran's death.  

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

4.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.  

In adjudicating the claim, consider whether the debt was properly created and, if so, whether waiver of the debt is warranted.  

5.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).
			


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

